FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-122
                  _____________________________

CHRISTOPHER ALEXANDER
LINDSAY,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

                           May 13, 2019


WINSOR, J.

     Christopher Lindsay was convicted of second-degree murder
and sentenced to life in prison. On appeal, he raises a single issue:
he contends that the trial court abused its discretion in denying
his motion for continuance. Because the trial court acted within its
substantial discretion, we affirm.

    We review a trial court’s order denying a continuance only for
an abuse of discretion. Lebron v. State, 799 So. 2d 997, 1018 (Fla.
2001). Here, as in Lebron, the “[record does not reflect that good
cause was shown for [the] request for a continuance, or that any
prejudice resulted from denial of the motion.” Id.
      The victim was Lorie Musil. Evidence at trial showed that
Lindsay and Musil were both at the Bridge Bar and Sunset Lounge
on Pensacola Bay. The two interacted at the bar and eventually
left together. Less than an hour later, Lindsay returned to the bar,
shirtless, wet, and alone. He was then belligerent, incoherent, and
frantic, and bar employees tried to get him to leave. As he was
leaving, Lindsay announced that he “drowned the bitch.” The next
evening, authorities found Musil’s body by the water. An autopsy
showed drowning caused the death.

     Shortly before trial, Lindsay’s counsel argued that a
continuance was necessary so that the watch found on Musil’s body
could be tested for fingerprints. Lindsay argued that fingerprints
from someone else would support his defense. Counsel
acknowledged, though, that there had been sufficient time for
fingerprinting; counsel said he’d simply forgotten to take care of it.
The court denied the continuance, but it did enter an order
allowing testing of the watch, if it could be done before trial. It is
not clear whether testing took place pursuant to this order, so
Lindsay has not shown prejudice. Moreover, because counsel had
neglected to arrange for testing earlier, there was no good cause
shown to support a continuance.

     Lindsay also argues that he needed more time to secure
additional bank records supporting his defense. He does not
specify on appeal the nature of those records or how they would
have helped his defense, but below he argued that he needed to
collect “receipts from his transactions and actions . . . within the
window of death.” At the time, counsel said those records were
secured, but that they were in the process of finding a records
custodian to testify at trial. Lindsay has not shown prejudice in
this regard; he did, in fact, find a records custodian to testify about
his transactions. Records custodians from Walmart and a pizzeria
testified about certain transactions, and a credit union employee
testified that Lindsay had a $154 charge at the Bridge Bar and
Sunset Grill the day he was seen there with Musil. He has not
shown on appeal that a continuance would have led to additional
records or testimony.

    On the other hand, the State argued that it had out-of-state
witnesses already traveling in for trial, along with members of the

                                  2
victim’s family. This record shows that the trial court did not abuse
its discretion in denying the motion for continuance.

    AFFIRMED.

ROBERTS and KELSEY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Kathryn Lane, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Benjamin Louis Hoffman,
Assistant Attorney General, Tallahassee, for Appellee.




                                 3